This defendant, who was jointly indicted with another, demanded a severance, which was granted. He was tried and convicted of the offense of burglary and grand larceny from a railroad car, and from the judgment of conviction he appeals.
There is no merit in the contention that the court erred in allowing the witness Johnson to testify as to the value of the tobacco alleged to have been stolen from the railroad car in question. The tobacco had been sufficiently identified as being the same tobacco found in the possession of the defendant at the time he was arrested, and it was not necessary or essential that it should have been shown that this witness was an expert. "Direct testimony as to the market value is in the nature of opinion evidence. One need not be an expert or dealer in the article, but may testify as to value, if he has had opportunity for forming a correct opinion." Code 1907, § 3960.
Charges numbered 1, 2, and 3, requested in writing, were each properly refused. The propositions of law involved in these charges have been decided adversely to the contention of the defendant in the case of Vaughn v. State, ante, p. 35,81 So. 417.
Charge 4 was the general affirmative charge for the defendant, and its refusal, under the evidence in this case, was clearly free from error.
The motion for a new trial was properly overruled. Vaughn v. State, supra.
There is no error in the record, and the judgment of conviction is affirmed.
Affirmed.